



Exhibit 10.06








NuStar Logistics L.P.
19003 IH-10 West
San Antonio, Texas 78257


NuStar Energy L.P.
19003 IH-10 West
San Antonio, Texas 78257


Attention: Thomas R. Shoaf, Executive Vice President and Chief Financial Officer


July 15, 2019
RE: Maturity Date Extension
Reference is made to (i) that certain Letter of Credit Agreement, dated as of
September 3, 2014 (the “Original Agreement”), (ii) that certain Amendment No. 1
to Letter of Credit Agreement and Subsidiary Guaranty Agreement dated as of
November 3, 2014 (the “Amendment No. 1”),(iii) that certain Maturity Date
Extension Letter Amendment dated on or about August 18, 2015 (the “2015
Extension Letter”), (iv) that certain Maturity Date Extension Letter Amendment
dated on or about July 15, 2016 (the “2016 Extension Letter”), (v) that certain
Maturity Date Extension Letter Amendment dated July 13, 2017 (the “2017
Extension Letter”), and (vi) that certain Maturity Date Extension Letter
Amendment dated July 12, 2018 (the “2018 Extension Letter”, and together with
the Original Agreement, Amendment No. 1, the 2015 Extension Letter, the 2016
Extension Letter, the 2017 Extension Letter, and as further amended, restated,
supplemented or otherwise modified from time to time, the “Agreement”) by and
among NUSTAR LOGISTICS, L.P. and NUSTAR ENERGY L.P., both Delaware limited
partnerships (together the “NuStar Parties”), the Lenders, and MUFG BANK, LTD.,
as Issuing Bank and Administrative Agent . Capitalized terms used but not
defined herein shall have the respective meanings given to such terms in the
Agreement.
Whereas the Agreement was intended to expire as of September 2, 2019, and
whereas the Lenders, the NuStar Parties and the Administrative Agent mutually
wish to extend the expiry of the Agreement until September 2, 2020, now
therefore, for good and valuable consideration, the sufficiency of which is
hereby acknowledged, the parties hereto agree as that the term “Maturity Date”
as set forth in the Agreement is hereby amended to read “September 2, 2020” and
Schedule 3.12 to the Agreement is hereby deleted in its entirety and replaced
with Schedule 3.12 attached hereto.
The NuStar Parties hereby represent and warrant that (a) it has full power and
authority, and has taken all action necessary, to execute and deliver this
letter, (b) this letter has been duly executed and delivered by it and
constitutes its legal, valid and binding obligation, enforceable in accordance
with its terms, (c) after giving effect to the provisions of this letter, the
representations and warranties of the NuStar Parties contained in Article III of
the Agreement shall be true on and as of the date hereof as if they had been
made on such date (except for those representations stated to be relate to a
specific earlier date, which representations shall continue to be true and
correct as of such earlier date), (d) no Default or Event of Default has
occurred and is continuing on the date hereof, and (e) there have been no
changes to the partnership agreements of the NuStar Parties since the date of
the Agreement other than such amendments which have been furnished in compliance
with Section 5.02(e) of the Agreement.
No other provision of the Agreement is amended by this letter. The NuStar
Parties hereby confirm that the Agreement remains in full force and effect as
amended hereby, and that all obligations of such NuStar parties set forth
therein are ratified and reconfirmed. The execution, delivery and effectiveness
of this letter shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under the
Agreement or any of





--------------------------------------------------------------------------------





the Loan Documents, nor constitute a waiver of any provision of the Agreement or
any of the Loan Documents. This letter shall be construed in accordance with and
governed by the law of the State of New York.
This letter may be executed by one or more of the parties to this letter on any
number of separate counterparts (including by facsimile transmission or
electronic transmission in portable document format of signature pages hereto),
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of this letter by facsimile transmission or
electronic transmission in portable document format shall be effective as
delivery of a manually executed counterparty hereof.
Regards,
MUFG BANK, LTD.,
as Administrative Agent


By: /s/ Todd Vaubel    
Name: Todd Vaubel
Title: Director





--------------------------------------------------------------------------------









ACKNOWLEDGED AND AGREED:
NUSTAR LOGISTICS, L.P.
By: NuStar GP, Inc., its General Partner


By: /s/ Thomas R. Shoaf                    
Name:
Thomas R. Shoaf

Title:
Executive Vice President and Chief Financial Officer





NUSTAR ENERGY L.P.
By: Riverwalk Logistics, L.P., its General Partner
By: NuStar GP, LLC, its General Partner


By: /s/ Thomas R. Shoaf                     
Name:
Thomas R. Shoaf

Title:
Executive Vice President and Chief Financial Officer



GUARANTOR:


NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.
By:
NuStar Pipeline Company, LLC,

its General Partner




By: /s/ Thomas R. Shoaf                     
Name:
Thomas R. Shoaf

Title:
Executive Vice President and

Chief Financial Officer







--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED:


SUMITOMO MITSUI BANKING CORPORATION,
as Lender




By: /s/ Michael Maguire                    
Name:
Michael Maguire

Title:
Executive Director





MUFG BANK, LTD.,
as Issuing Bank and a Lender




By: /s/ Todd Vaubel                     
Name:
Todd Vaubel

Title:
Director






--------------------------------------------------------------------------------





SCHEDULE 3.12
Subsidiaries


Subsidiary
Jurisdiction of Organization
Restricted/
Unrestricted/Material
Ownership Percentage
Bicen Development Corporation N.V.
Netherlands
Restricted
100%
Cooperatie NuStar Holdings U.A.
Netherlands
Restricted
100%
LegacyStar Services, LLC
Delaware
Restricted
100%
NS Security Services, LLC
Delaware
Restricted
100%
NuStar Caribe Terminals, Inc.
Delaware
Restricted
100%
NuStar Energy Services, Inc.
Delaware
Restricted
100%
NuStar Finance LLC
Delaware
Restricted
100%
NuStar GP Holdings, LLC
Delaware
Restricted
100%
NuStar GP, Inc.
Delaware
Restricted
100%
NuStar GP, LLC
Delaware
Restricted
100%
NuStar Holdings B.V.
Netherlands
Restricted
100%
NuStar Internacional, S de R.L. de C.V.
Mexico
Restricted
100%
NuStar Logistics, L.P.
Delaware
Restricted - Material
100%
NuStar Permian Crude Logistics, LLC
Delaware
Restricted
100%
NuStar Permian Holdings, LLC
Delaware
Restricted
100%
NuStar Permian Transportation and Storage, LLC
Delaware
Restricted - Material
100%
NuStar Pipeline Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Holding Company, LLC
Delaware
Restricted
100%
NuStar Pipeline Operating Partnership L.P.
Delaware
Restricted - Material
100%
NuStar Pipeline Partners L.P.
Delaware
Restricted
100%
NuStar Services Company LLC
Delaware
Restricted
100%
NuStar Supply & Trading LLC
Delaware
Restricted
100%
NuStar Terminals Canada Co.
Canada
Restricted
100%
NuStar Terminals Canada Holdings Co.
Canada
Restricted
100%
NuStar Terminals Canada Partnership
Canada
Restricted
100%
NuStar Terminals Corporation N.V.
Curacao
Restricted
100%
NuStar Terminals Delaware, Inc.
Delaware
Restricted
100%
NuStar Terminals International N.V.
Curacao
Restricted
100%
NuStar Terminals Marine Services N.V.
Netherlands
Restricted
100%
NuStar Terminals New Jersey, Inc.
Delaware
Restricted
100%
NuStar Terminals N.V.
Netherlands
Restricted - Material
100%
NuStar Terminals Operations Partnership L.P.
Delaware
Restricted
100%
NuStar Terminals Partners TX L.P.
Delaware
Restricted
100%
NuStar Terminals Services, Inc.
Delaware
Restricted
100%
NuStar Terminals Texas, Inc.
Delaware
Restricted
100%
NuStar Texas Holdings, Inc.
Delaware
Restricted
100%
Point Tupper Marine Services Co.
Canada
Restricted
100%
Riverwalk Logistics, L.P.
Delaware
Restricted
100%
Saba Company N.V.
Netherlands
Restricted
100%
Seven Seas Steamship Company (Sint Eustatius) N.V.
Netherlands
Restricted
100%
Shore Terminals LLC
Delaware
Restricted
100%
ST Linden Terminal, LLC
Delaware
Restricted
100%
Star Creek Ranch, LLC
Delaware
Restricted
100%






